 
circor_image1a01.jpg [circor_image1a01.jpg]


Exhibit 10.6
SECOND AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT
This SECOND AMENDMENT TO EXECUTIVE CHANGE OF CONTROL AGREEMENT, effective June
21, 2019 is by and between CIRCOR International, Inc., a Massachusetts
corporation (the “Company”) and Andrew Farnsworth (the “Executive”).
WHEREAS, the Company and the Executive entered into an executive change in
control agreement made as of 10 June 2015 (the “Agreement”);
WHEREAS, the Company and the Executive amended the Agreement pursuant to the
Amendment to Executive Change of Control Agreement, dated January 24, 2019;
WHEREAS, the foregoing amendment generally provided for double trigger vesting
for equity awards granted after March 2, 2019;
WHEREAS, the Company has granted equity awards to the Executive after March 2,
2019;
WHEREAS, the parties desire to clarify how accelerated vesting applies to
Performance Shares (as defined below) granted after March 2, 2019.
NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:
1.    The last sentence of Paragraph 3(a)(iii) shall be deleted in its entirety
and replaced with the following:


“The vesting for stock units that vest, in whole or in part business criteria
that apply to the Executive, a business unit, division, subsidiary, affiliate,
the Company or any combination of the foregoing (the “Performance Shares”) shall
be determined as set forth in the Appendix hereto. For the avoidance of doubt,
the vesting of all equity awards (including stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares or any
other form of award that is measured with reference to the Company’s common
stock) granted after March 2, 2019 shall be subject to this Paragraph 3(a)(iii)
and the Appendix hereof and nothing in the award agreements for any equity
awards shall be construed to preempt or otherwise override them.”


2.    The Appendix attached to this Amendment is made a part of the Agreement.


3.    The Agreement otherwise remains in full force and effect as to all other
provisions under said Agreement.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.


CIRCOR INTERNATIONAL, INC.




By:                         
Name:    Scott Buckhout
Title:    President and CEO






EXECUTIVE




By:                         
Name:    Andrew Farnsworth
Title: CHRO




--------------------------------------------------------------------------------






Appendix - Performance Shares

The vesting of Performance Shares shall be determined as set forth below.
A.    In the event of a Change in Control that does not also constitute a
“change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” under
Treas. Reg. §1.409A-3(i)(5), then (i) the Performance Shares subject to this
Agreement shall remain outstanding and (ii) the Performance Shares shall
continue to be subject to the terms of this Agreement.
B.    In the event of a Change in Control that is also a “change in the
effective control of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(vi), then
(i) the Performance Shares subject to this Agreement shall remain outstanding,
(ii) such Performance Shares shall continue to be subject to the terms of this
Agreement, (iii) all requirements to remain employed until the end of the
applicable performance period shall be waived, and (iv) such Performance Shares
shall be paid out on a pro-rata basis based upon the actual level of performance
for the applicable performance period, with such Performance Shares to be
delivered at the same time as if the Executive had remained employed with the
Company.
C.    In the event of a Change in Control that is also a “change in the
ownership of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change
in the ownership of a substantial portion of a corporation's assets” under
Treas. Reg. §1.409A-3(i)(5)( vii) (a “Special CIC”), the Performance Shares
shall immediately vest and the Executive shall receive, within 10 days of such
Special CIC, the consideration (including all stock, other securities or assets,
including cash) payable in respect of the target number of Performance Shares
(or, if greater, the number of Performance Shares based on actual performance
from the beginning of the Performance Period until the Special CIC, as
reasonably determined by the Committee based on available information) as if
they were vested, issued and outstanding at the time of such Special CIC on a
pro rata basis; provided, however, that with respect to Performance Shares that
are otherwise subject to a “substantial risk of forfeiture” under Treas. Reg.§
l.409A-l(d) and to the extent permitted by Treas. Reg. § 1.409-3, the Committee
may arrange for the substitution for the Performance Shares with the grant of a
replacement award (the “Replacement Award”) to the Executive of shares of
restricted stock of the surviving or successor entity (or the ultimate parent
thereof) in such Change in Control, but only if all of the following criteria
are met:
(1)    Such Replacement Award shall consist of securities listed for trading
following such Change in Control on a national securities exchange;
(2)    Such Replacement Award shall have a value as of the date of such Change
in Control equal to the value of the target number of Performance Shares (or, if
greater, the number of Performance Shares based on actual performance from the
beginning of the Performance Period until the Special CIC, as reasonably
determined by the Committee based on available information), calculated as if
the Performance Shares were exchanged for the consideration (including all
stock, other securities or assets, including cash) payable for shares of Common
Stock in such Change in Control transaction;
(3)    Such Replacement Award shall become vested and the securities underlying
the Replacement Award shall be issued to the Executive on the 2nd anniversary of
the Change in Control, if such Change in Control occurs within the first 12
months of the applicable performance period, or the 1st anniversary of the
Change in Control if such Change in Control occurs after the first 12 months of
the applicable performance period, in either case subject to Participant's
continued employment with the surviving or successor entity (or a direct or
indirect subsidiary thereof) through such date, provided, however, that




--------------------------------------------------------------------------------




such Replacement Award will vest immediately upon and the securities underlying
the Replacement Award shall be issued within 60 days after the date that (i)
Participant's employment is terminated by the surviving or successor entity
without Cause, (ii) Participant's employment is terminated for Good Reason,
(iii) Executive's death or (iv) Executive's medically diagnosed permanent
physical or mental inability to perform his or her job duties;
(4)    Notwithstanding clause (3) above, such Replacement Award shall vest
immediately prior to and the securities underlying the Replacement Award shall
be issued to Executive upon (i) any transaction with respect to the surviving or
successor entity or parent or subsidiary company thereof of substantially
similar character to a Change in Control, or (ii) the securities constituting
such Replacement Award ceasing to be listed on a national securities exchange,
in each case so long as Executive remains continuously employed until such time;
(5)    The Replacement Award or the right to such Replacement Award does not
cause the Performance Shares to become subject to tax under Section 409A of the
Code; and
(6)    Upon such substitution the Performance Shares shall terminate and be of
no further force and effect.














